               Case 20-50623-MFW          Doc 18     Filed 07/10/20   Page 1 of 3




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------   )
In re:                                                         )
        John Varvatos Enterprises, Inc., et al.,1              ) Case No. 20-11043 (MFW)
               Debtors.                                        )
------------------------------------------------------------   )
Tessa Knox, individually and as the Certified                  )
Representative of the Class of Judgment                        )
Creditors,                                                     )
               Plaintiff-Appellant,                            )
                               v.                              ) Adv. Proc. 20-50623 (MFW)
Lion/Hendrix Cayman Limited,                                   )
               Defendant-Appellee.                             )
------------------------------------------------------------   )

      DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD
             ON APPEAL AND A STATEMENT OF ISSUES

       The Debtor sets forth the following Designation of Items to be included in

the Record on Appeal of the Order Dismissing Complaint (Docket No. 16).



    Adversary                Date Filed                           Description
    Docket No.
           -                       -            Docket
           1                   6/8/20           Complaint
           4                   6/23/20          Motion to Dismiss the Complaint

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number are as follows: John Varvatos Enterprises, Inc. (3554); Lion/Hendrix
Corporation (8784); and John Varvatos Apparel Corp. (3394). The Debtors’ corporate
headquarters and mailing address is 26 West 17th Street, 10th Floor, New York, NY 10011.
                                                 1
              Case 20-50623-MFW     Doc 18    Filed 07/10/20   Page 2 of 3




         5                6/23/20         Memorandum in Support of Defendant’s
                                          Motion to Dismiss the Complaint
         7                 7/3/20         Opposition of Plaintiff to Defendant’s
                                          Motion to Dismiss the Complaint
         9                 7/6/20         Notice of Hearing on Defendant’s Motion
                                          to Dismiss Complaint
         10                7/7/20         Notice of Filing of Transcripts of Knox v.
                                          John Varvatos Enterprises, Inc.
         11                7/8/20         Defendant’s Reply Memorandum in
                                          Further Support of its Motion to Dismiss
         13                7/8/20         Notice of Filing of Additional Transcript
                                          of Knox v. John Varvatos Enterprises,
                                          Inc.
         16               7/10/20         Order Dismissing Complaint
         17               7/10/20         Notice of Appeal

                       Statement Regarding the Transcript

      Pursuant to Rule 8009(b) of the Federal Rules of Bankruptcy Procedure, the

Plaintiff-Appellant has requested a recording of the decision and will contact a

court reporter and secure a transcript in the time period required.




                                          2
              Case 20-50623-MFW     Doc 18    Filed 07/10/20   Page 3 of 3




                        Statement of The Issues on Appeal

      1.      Did the Bankruptcy Court err as a matter of law in dismissing the

Complaint in this adversary proceeding pursuant to Rule 7012(b)(6) of the Federal

Rules of Bankruptcy Procedure based on its conclusion that the Complaint failed to

state a claim on which relief could be granted?

      2.       Did the Bankruptcy Court abuse its discretion in dismissing the

complaint with prejudice and denying Plaintiff’s application for leave to replead?

Dated: July 10, 2020


BILLION LAW

_______________________
Mark M. Billion, Esq. (DE Bar No. 5263)
1073 S. Governors Ave.
Dover, DE 19904
Tel: 302.428.9400
Email: markbillion@billionlaw.com

      -and-

William Dunnegan
Dunnegan & Scileppi LLC
350 Fifth Avenue
New York, NY 10118
Tel: 212.332.8300
Email: wd@dunnegan.com

      For the Plaintiff-Appellant

                                          3
